NO. 07-09-0003-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JUNE 29, 2009

                         ______________________________

                             TERRY SMITH, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                 NO. 11,085; HONORABLE DAN MIKE BIRD, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS


      Appellant, Terry Smith, filed Notice of Appeal to appeal a judgment of conviction for

the offense of theft of property valued at $200,000 or more and resulting 10 year sentence

entered against him in the 46th District Court of Wilbarger County, Texas. However,

appellant has now filed a motion to dismiss the appeal.


      Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue.




                                         Mackey K. Hancock
                                              Justice



Do not publish.




                                            2